DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3, 12-14, and 16-17 are objected to because of the following informalities:  
-Claim 3, line 1: please correct “that has been sterilized” to “wherein the capping and cleansing device has been sterilized”
-Claim 12, line 7: please correct “a needlefree” to “the needlefree”
-Claim 13, line 2: please correct “the outer wall” to “an outer wall”
-Claim 13, line 4: please correct “to retained” to “to be retained”
-Claim 13, lines 5-6: please correct “a clockwise direction and a counter-clockwise direction” to “the clockwise direction and the counter-clockwise direction”
-Claim 13, line 8: please correct “a needlefree vascular access connector” to “the needlefree vascular access connector”
-Claim 14, line 1: please correct “the top wall” to “a top wall”
-Claim 14, line 5: please correct “a needlefree vascular access connector” to “the needlefree vascular access connector”
-Claim 16, line 1: please correct “a capping and cleansing device” to “the capping and cleansing device”
-Claim 17, line 2: please correct “a capping and cleansing device” to “the capping and cleansing device”
-Claim 17, line 3: please correct “the needlefree vascular access connector” to “a needlefree vascular access connector”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the use of the limitation “optionally chlorhexidine gluconate” is unclear.  Specifically, the use of the word “optionally” renders the claim indefinite because it is unclear whether the limitations following the word “optionally” are part of the claimed invention.  See MPEP 2173.05(h).  The Examiner interprets that the limitations following “optionally” are not required by the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 10, the limitation “wherein the compressible cleansing matrix is configured to contact at least a valve surface of the threaded valve portion of the needlefree vascular access connector when the capping and cleansing device is threaded onto the threaded valve portion of the needlefree vascular access connector” in claim 10 is previously recited in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 9-10, 16-17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,065,431. Although the claims at issue are not identical, they are not patentably distinct from each other because they describe each element of the rejected claims.
Claim 1 is rejected over claim 1 of US Patent No. 11,065,431
Claim 2 is rejected over claim 2 of US Patent No. 11,065,431
Claim 4 is rejected over claim 3 of US Patent No. 11,065,431
Claim 5 is rejected over claim 7 of US Patent No. 11,065,431
Claim 9 is rejected over claim 4 of US Patent No. 11,065,431
Claim 10 is rejected over claim 1 of US Patent No. 11,065,431
Claim 16 is rejected over claim 1 of US Patent No. 11,065,431
Claim 17 is rejected over claim 5 of US Patent No. 11,065,431
Claim 19 is rejected over claim 6 of US Patent No. 11,065,431

Allowable Subject Matter
Claims 1-2, 4-5, 9-10, 16-17, and 19 would be allowable once the Double Patenting rejection is obviated.
Claims 3, 7-8, 11-15, 18, and 20 are allowable over the prior art.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
In regards to independent claim 1, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the capping and cleansing device as claimed, specifically including: wherein the outer housing is configured to engage and disengage from the inner housing so as to allow the outer housing to retain the inner housing and be rotated independently of the inner housing at least 360 degrees in both a clockwise direction and a counter-clockwise direction by a user when the outer housing is not engaging the inner housing. 
The closest prior art of record is Rahimy et al. (US 2012/0111368 A1) and Naito et al. (US 3,843,006 A).
Rahimy discloses a capping and cleansing device (see Fig. 4) comprising an outer housing (protective cap 1) and a compressible cleansing matrix (swab 5). 
Naito discloses a capping and cleansing device (see Fig. 1) comprising an outer housing (outer cover B) and an inner housing (screw cap A and ratchet C). 
However, neither Rahimy nor Naito teaches wherein the outer housing is configured to engage and disengage from the inner housing so as to allow the outer housing to retain the inner housing and be rotated independently of the inner housing at least 360 degrees in both a clockwise direction and a counter-clockwise direction by a user when the outer housing is not engaging the inner housing.  Additionally, it would not have been obvious to further modify the Rahimy and/or Naito caps to include the ability to rotate the outer housing independently of the inner housing at least 360 degrees in both directions while the inner housing is retained within the outer housing because it would require substantial redesign.
Dependent claims 2-20 are allowable by virtue of their dependency on allowable claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783